Citation Nr: 1126025	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-35 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a neck disability.

2.  Entitlement to an initial disability rating in excess of 20 percent for a back disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to November 1985, from October 1999 to March 2000, and from September 2001 to September 2003.

These matters were last before the Board of Veterans' Appeals (Board) in December 2009, on appeal of a March 2006 rating decision of the White River Junction, Vermont Regional Office (RO).  The 2006 rating decision granted entitlement to service connection for a back and neck disability, assigning, respectively, 10 percent and non-compensable disability ratings.  In a June 2007 rating decision, the RO granted a 10 percent rating for the neck disability and a 20 percent rating for the back disability, effective the date of the grant of service connection, August 12, 2005.  The Board, in pertinent part, remanded the claims for further development.

The Board observes that the RO also denied the Veteran's claims for service connection for bilateral carpal tunnel syndrome and a shoulder disability in the March 2006 rating decision.  The Veteran timely appealed those denied issue, but, during the pendency of her appeal, the RO issued a January 2011 rating decision that granted service connection for those disabilities.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed a second NOD indicating disagreement with the effective dates or disability ratings assigned.  Accordingly, the claims of entitlement to service connection for carpal tunnel syndrome and a shoulder disability are not before the Board and are not reflected on the title page.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on her part.

REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  In December 2009, the Board directed the RO/AMC to obtain outstanding VA treatment records.  The claims file reflects that these records have been associated with the claims file.  However, the newly associated VA treatment records indicate that the Veteran has received private medical treatment for her disabilities and records of this treatment are not within the claims file.  Specifically, a June 2008 VA treatment note states that the Veteran is treated by a private orthopedist and a July 2006 note states that she is treated by a private chiropractor, Gary Lasnieski.  While this case is in remand status, the RO/AMC must provide the Veteran with authorization forms for the release of such records, attempt to obtain them, and associate them with the claims file.  

In addition to her claims of entitlement to increased disability ratings, the Veteran has claimed entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In order to establish service connection for TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  

In the December 2009 remand, the Board directed the RO/AMC to obtain a medical opinion, if necessary, as to whether the Veteran's service-connected disabilities rendered her unemployable.  Such an opinion was not obtained, but, subsequent to the 2009 remand, the Veteran was awarded various ratings such that she now meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).  She has also stated that she has been unable to work since 2009 due to disability.  Although the 2010 VA examiner provided thorough examination of the Veteran, he did not provide an opinion as to whether the Veteran's service-connected disabilities render her unemployable and, due to the development of the record, such an opinion is now warranted.  The Board is compelled to return the 2010 examination report to the examiner for a clarifying opinion.  See 38 C.F.R. § 4.2.

If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  Id.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1.  Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from her private orthopedist and from her chiropractor Gary Lasnieski.   Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform her and provide her an opportunity to submit copies of the outstanding medical records.

2.  In accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the April 2010 examiner (if unavailable, the file should be provided to another physician of suitable background and experience) to determine whether or not the Veteran's service-connected disabilities, cumulatively, render her unemployable.  The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the reviewer.  The report must reflect review of the claims folders; although review of the entire claims file is required, the examiner's attention is  drawn to the following evidence:

i. A July 2006 treatment note indicating that the Veteran reduced her work schedule to part-time; 

ii. April and May 2006 lay statements about the Veteran's level of disability;

iii. A February 2009 VA treatment note indicating that the Veteran had begun a new job;

iv. An October 2009 treatment note reflecting that the Veteran reported she was occasionally unable to function due to (non-service-connected) fibromyalgia; and

v. The Veteran's statement to the April 2010 VA examiner that she had not worked since October 2009.

b. After reviewing the claims file, the examiner must provide a medical opinion as to whether the Veteran is unemployable by reason of her service-connected disabilities alone, without regard to age or other impairment.  

i. The examiner must provide a full statement of the basis (or bases) for the conclusion reached with reference of pertinent evidence, to include VA and private treatment records.

ii. If determining in his or her own professional medical opinion, that an opinion cannot be rendered without resort to speculation, he or she must so state and explain why.

3.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

4.  Reconsider all of the evidence of record and readjudicate the Veteran's claims.  Provide the Veteran and her representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


